Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Arguments
Applicant's arguments with respect to claims 1, 14, 15, 21, and 24 have been considered but are moot in view of the new ground(s) of rejection.

Amended Claim 11 is considered to be in condition for allowance. See Allowable Subject matter below.

Amended Claim 13 is dependent upon allowable Claim 11, but now comprises an issue that requires correction, see below.

Claim Objections
Claim 13 is objected to because of the following informalities: the clause “the management connector is separate from the connector” is a duplicate reference to the clause “a management connector separate from the connector” within Claim 11. This clause should be removed from Claim 13. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 7-10, and 24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Document “Syba – M.2 B-Key or mSATA SSD Dual Connector to SATA III 2.5” enclosure” (hereafter referred to as Syba) in view of Raam, U.S. PGPUB No. 2014/0040639, in view of Nakagawa et al. U.S. PGPUB No. 2014/0195573.

Note: The figure from the NPL document has been herein annotated and reproduced below and will be referred to as Figure 1. Additionally, the Product Description found on Page 3 of the NPL document is hereby provided below for ease of reference.


    PNG
    media_image1.png
    557
    762
    media_image1.png
    Greyscale


Page 3 of Syba comprises the following text as the Product descriptions:

“Syba SY-ADA40093 is M.2 or mSATA SSD adapter that convert it into a standard 2.5" SATA III drive. The adapter will allow you to use M.2 or mSATA SSD module through SATA III on your desktop or laptop. Support High speed SATA 3/ 6Gbps mass storage interface. Transparent to the operating system and does not require any software drivers.”

Per Claim 1, Syba discloses a system comprising:
a first device connector (Figure 1; SATA III 2.5” connector or mSATA SSD connector) and a second storage device connector, different from the first device connector (Figure 1; M.2 SSD),
the first storage device connector being configured to communicate with a first storage device via a first protocol and the second storage device connector being SATA III and mSATA support the Serial ATA protocol, whereas M.2 connectors can support PCI Express, SATA, and/or USB 3.0 protocols.);
and a compute resource configured to perform operations with at least one of a first non-volatile memory unit or a second non-volatile memory unit (Figure 1 shows an interface circuitry section comprising integrated circuits which are considered a “compute resource” that will communicate with non-volatile memory units connected to respective M.2 and mSATA connectors.)
wherein the compute resource is configured to perform two different operations at different time periods (Syba supports two concurrently connected SSD modules via the M.2 and mSATA SSD connectors. A read/write to SSD modules connected to respective SSD connectors qualifies as two different operations occurring at different (time) periods.).

-	Note: the claimed first/second “operation” are not required to be read as the previously claimed “at least one of data encryption, data protection, data compression, or data deduplication” as the “operations” are not claimed in a manner that connects them back to said limitations. Thereby, the claimed “operations” are interpreted as standard operations that may be performed with an SSD module.

Syba does not disclose the compute resource performing at least one of: “data encryption, data protection, data compression, and further configured to perform data deduplication”, as claimed.

However, Raam discloses a similar SSD controller 100 for performing data processing on data stored on the flash devices, including various forms of compression in addition to data deduplication (Paragraph 21).

-	It would have been obvious to one having ordinary skill in the art prior to the claimed invention to implement the SSD compression and data deduplication teachings of Raam with the interface section of Syba because compressing data prior to storing Raam, Paragraph 21).

Neither Syba nor Raam specifically teach the compute resource is configured to present a selected subset of the first device and the second storage device as a single virtualized device.

However, Nakagawa discloses a storage apparatus 2000 comprising a plurality of hard disk drivers (HDDs) 2700, a subset of which may be divided into a smaller group to provide a logical group to a host computer or an administrator as a individually-manageable single virtual storage apparatus (Paragraphs 10, 12, and 39-45, Figures 1 and 3).

-	It would have been obvious to one having ordinary skill in the art prior to the claimed invention to implement the HDD storage device virtualization teaching of Nakagawa with the SSD/HDD storage teachings of Syba and Raam because doing so allows the isolation of traffic, providing shared storage, and increasing resiliency of the overall storage system through the use of redundant data copies across multiple storage devices.

Per Claim 2, Syba discloses wherein the compute resource is configured to translate between the first protocol and the second protocol (Page 3; “Syba SY-ADA40093 is M.2 or mSATA SSD adapter that convert it into a standard 2.5" SATA III drive. The adapter will allow you to use M.2 or mSATA SSD module through SATA III on your desktop or laptop. Support High speed SATA 3/ 6Gbps mass storage interface. Transparent to the operating system and does not require any software drivers.” SATA III supports the Serial ATA protocol, whereas M.2 connectors can support PCI Express, SATA, and/or USB 3.0 protocols. Therefore, the interface section of Syba will inherently perform a protocol conversion when communicating between the SATA III connector and an M.2 storage device.).



However, Raam discloses an SSD controller 100 including a plurality of different management components that may be used for aggregating and providing management information (Paragraphs 264 and 265, Figure 1A; numerals 173-182; Gathering and reporting performance statistics is considered “aggregating and providing” management information, as it is broadly claimed.).

-	It would have been obvious to one having ordinary skill in the art prior to the claimed invention to implement a plurality of “management controllers”, as taught by Raam, within the interface section of Syba because the interface section performs “management” type functions on the data that it receives.

Per Claim 4, Syba discloses the system of claim 1, wherein: the first device is at least one of a second compute resource or a storage device (Page 3; 2.5” SATA connector may interface with a desktop or laptop, either of which may be considered a second compute resource.) the first device connector and the second storage device connector include one or more M.2 solid state drive connectors and one or more small form factor (SFF) solid state drive connectors (2.5” drive is considered in the industry to be SFF compared to 3.5” drive; M.2 SSD connector); the first and second non-volatile memory units include one or more M.2 solid state drive cards and one or more SFF solid state drive cards; each of the one or more M.2 solid state drive cards are configured to be seated in a corresponding M.2 solid state drive connector from among the one or more M.2 solid state drive connectors; and each of the one or more SFF solid state drive cards are configured to be seated in a corresponding SFF solid state drive connector from among the one or more SFF solid state drive connectors (Each of the M.2 and mSATA connectors will accept a corresponding SSD module. Both M.2 and mSATA are SFF.).

Figure 1; SATA III and M.2 are “mixed-format”, as well as M.2 SSD and mSATA SSD connectors).Per Claim 8, Syba discloses the system of claim 7, wherein the plurality of mixed-format solid state drive connectors, and the plurality of mixed-format mixed-protocol non-volatile memory units are configured to substantially fit within a hard disk drive form factor (Page 3 lists the product dimensions. A 2.5” enclosure).

Syba does not specifically disclose the interface section including a management element configured to aggregate management information and provide the management information.

However, Raam discloses an SSD controller 100 including a plurality of different management components that may be used for aggregating and providing management information (Col. 32 lines 4-27, Figure 1A; numerals 173-182; Gathering and reporting performance statistics is considered “aggregating and providing” management information, as it is broadly claimed.).

-	It would have been obvious to one having ordinary skill in the art prior to the claimed invention to implement a plurality of “management controllers”, as taught by Raam, within the interface section of Syba because the interface section performs “management” type functions on the data that it receives.
Per Claim 9, Syba discloses the system of claim 1, wherein: the second protocol includes two or more selected from a peripheral component interconnect express (PCIe) protocol, a serial ATA (SATA) protocol, a serial attached SCSI (SAS) protocol, or an Ethernet protocol (M.2 SSD connectors can support PCI Express, SATA, and/or USB 3.0 protocols. mSATA SSD connectors support SATA protocols.); and the first non-volatile memory unit and the second non-volatile memory unit include two or more selected from a PCIe solid state drive unit, a SATA solid state drive unit, or a SAS solid state drive unit (M.2 (PCIe), mSATA (SATA)).
Per Claim 10, Syba does not specifically disclose the interface section including the management element or the compression/deduplication limitations.

However, Raam further an SSD controller 100 including a plurality of different management components that may be used for aggregating and providing management information (Col. 32 lines 4-27, Figure 1A; numerals 173-182; Gathering and reporting performance statistics is considered “aggregating and providing” management information, as it is broadly claimed.). Additionally, Raam teaches wherein the data encryption, the data protection, the data compression, and the data deduplication are performed by the compute resource independent from the management element (Paragraph 255, Figure 1A; Management components 173-182 are localized to the CPU 171, which is independent from data processing device 121 and engines 123 which perform the compression/deduplication data processing.).

-	It would have been obvious to one having ordinary skill in the art prior to the claimed invention to implement a plurality of “management controllers”, as taught by Raam, within the interface section of Syba because the interface section performs “management” type functions on the data that it receives.

Per Claim 24, Syba discloses a system comprising:
a first device connector (Figure 1; SATA III 2.5” connector or mSATA SSD connector) and a second storage device connector, different from the first device connector (Figure 1; M.2 SSD),
the first storage device connector being configured to communicate with a first storage device via a first protocol and the second storage device connector being SATA III and mSATA support the Serial ATA protocol, whereas M.2 connectors can support PCI Express, SATA, and/or USB 3.0 protocols.);
and a compute resource configured to perform operations with at least one of a first non-volatile memory unit or a second non-volatile memory unit (Figure 1 shows an interface circuitry section comprising integrated circuits which are considered a “compute resource” that will communicate with non-volatile memory units connected to respective M.2 and mSATA connectors.)
wherein the compute resource is configured to perform two different operations at different time periods (Syba supports two concurrently connected SSD modules via the M.2 and mSATA SSD connectors. A read/write to SSD modules connected to respective SSD connectors qualifies as two different operations occurring at different (time) periods.)
wherein the first protocol includes a PCIe protocol (mSATA implements PCIe signals)

-	Note: the claimed first/second “operation” are not required to be read as the previously claimed “at least one of data encryption, data protection, data compression, or data deduplication” as the “operations” are not claimed in a manner that connects them back to said limitations. Thereby, the claimed “operations” are interpreted as standard operations that may be performed with an SSD module.

Syba does not disclose the compute resource performing at least one of: “data encryption, data protection, data compression, and further configured to perform data deduplication”, as claimed.

However, Raam discloses a similar SSD controller 100 for performing data processing on data stored on the flash devices, including various forms of compression in addition to data deduplication (Paragraph 21).

Raam, Paragraph 21).

Neither Syba nor Raam specifically teach the compute resource is configured to present a selected subset of the first device and the second storage device as a single virtualized device.

However, Nakagawa discloses a storage apparatus 2000 comprising a plurality of hard disk drivers (HDDs) 2700, a subset of which may be divided into a smaller group to provide a logical group to a host computer or an administrator as a individually-manageable single virtual storage apparatus (Paragraphs 10, 12, and 39-45, Figures 1 and 3).

-	It would have been obvious to one having ordinary skill in the art prior to the claimed invention to implement the HDD storage device virtualization teaching of Nakagawa with the SSD/HDD storage teachings of Syba and Raam because doing so allows the isolation of traffic, providing shared storage, and increasing resiliency of the overall storage system through the use of redundant data copies across multiple storage devices.

Syba does not specifically teach the interface section circuitry as disclosing a PCIe switch.

However, Raam discloses implementing a PCIe switch 103 for interfacing between a host device 102 and an SSD 101 (Paragraphs 269, 270, and 275).

-	It would have been obvious to one having ordinary skill in the art prior to the claimed invention to implement to implement the PCIe switching of Raam within the Figure 1), it is known in the art that M.2 connectors can support PCI Express, SATA, and/or USB 3.0 protocols, and it further provides a switching mechanism when an M.2 SSD storage device is present in the corresponding M.2 SSD connector.

Per Claim 26, Syba discloses the system of claim 24, wherein at least one of the first device connector or the second storage device connector includes an M.2 solid state drive connector (Figure 1; M.2 SSD connector).

Per Claim 27, Syba discloses the system of claim 26, wherein the PCIe switch, the compute resource, and the M.2 solid state drive connector are within a same enclosure (See entire Syba reference, The M.2 B-Key / mSATA SSD Dual Connector to SATA III 2.5” enclosure).

*	*	*	*	*	*	*

Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Document “Syba – M.2 B-Key or mSATA SSD Dual Connector to SATA III 2.5” enclosure” (hereafter referred to as Syba; Page 4 of Syba denotes the date of first availability as 2/1/2015) in view of Raam, U.S. PGPUB No. 2014/0040639, in view of Nakagawa et al. U.S. PGPUB No. 2014/0195573, in further view of Goodwin, U.S. PGPUB No. 2010/0049914.

Per Claim 3, Syba does not specifically disclose the claimed emulation limitations.

However, Goodwin discloses a similar SSD adapter that comprises a similar 2.5” SATA connector for connecting to a host device, wherein the SSD adapter comprises an SSD controller 110 for translating commands/data received from the host connector to a particular protocol (i.e. a device specific protocol) for further communication with the non-volatile memory units (Paragraphs 44-47, Figure 3A; SSD controller 110 equates to an interface section, where the logic within the SSD controller represents a compute resource.). Further, Goodwin teaches wherein the compute resource is configured to emulate, for a host enclosure using the first protocol, one or more behaviors of the at least one of the first non-volatile memory unit or the second non-volatile memory unit (Paragraph 18).
-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement Goodwin’s emulation teachings within the teachings of Syba/Raam/Nakagawa because emulation of storage devices is commonly used in virtualized storage system like RAID in order to provide improved performance and reliability.

Per Claim 5, Syba does not specifically disclose the interface section including a management element configured to aggregate management information and provide the management information.

However, Raam discloses an SSD controller 100 including a plurality of different management components that may be used for aggregating and providing management information (Paragraphs 264 and 265, Figure 1A; numerals 173-182; Gathering and reporting performance statistics is considered “aggregating and providing” management information, as it is broadly claimed.).

-	It would have been obvious to one having ordinary skill in the art prior to the claimed invention to implement a plurality of “management controllers”, as taught by Raam, within the interface section of Syba because the interface section performs “management” type functions on the data that it receives.

Syba also does not teach the protocol switch/hub limitations. However, Goodwin further teaches at least one of a protocol bridge/switch (111) configured to receive the information, using the first protocol, from the first device connector, and to communicate Paragraph 48).

-	It would have been obvious to one having ordinary skill in the art prior to the claimed invention to implement the protocol bridge 111 of Goodwin within the SSD adapter of Syba because Syba does not elaborate on how it performs the translation between the different interfaces/protocols, and a protocol bridge is a well-known component for performing said translation.

Per Claim 6, Syba and Raam disclose the system of claim 5, wherein: the first device connector includes at least one of a hard disk drive connector type, a connector type used to connect one or more computer peripherals, or a connector type used to connect a device to a computer network (Figure 1; SATA III 2.5”); the management element includes at least one of a peripheral component interconnect express (PCIe) switch, a PCIe hub, an Ethernet switch, an Infiniband switch, a Fibre Channel switch, or other communication fabric component (Raam Paragraphs 264 and 265, Figure 1A; numerals 173-182; Gathering and reporting performance statistics is considered “aggregating and providing” management information, as it is broadly claimed.); and the first protocol includes at least one of a PCIe protocol, an Ethernet protocol, an Infiniband protocol, a Fibre Channel (FC) protocol, or other communication fabric protocol (Syba - SATA).

*	*	*	*	*	*	*

Claims 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Document “Syba – M.2 B-Key or mSATA SSD Dual Connector to SATA III 2.5” enclosure” (hereafter referred to as Syba), in view of Raam, U.S. PGPUB No. 2014/0040639, in further view of Goodwin, U.S. PGPUB No. 2010/0049914.

Per Claim 14, Syba discloses a computer-implemented method for managing data, the method comprising: receiving, by an interface section (Figure 1 shows an interface circuitry section comprising integrated circuits that will communicate with non-volatile memory units connected to respective M.2 and mSATA connectors.), information from a host enclosure using a protocol (Syba SY-ADA40093 is M.2 or mSATA SSD adapter that convert it into a standard 2.5" SATA III drive. The adapter will allow you to use M.2 or mSATA SSD module through SATA III on your desktop or laptop.); and communicating, by the interface section, with one or more non-volatile memory units (Figure 1 shows an interface circuitry section comprising integrated circuits that will communicate with non-volatile memory units connected to respective M.2 and mSATA connectors.), the method further comprising: receiving information from the host enclosure, using the protocol; and communicating with the one or more non-volatile memory units using corresponding device-specific protocols (Syba SY-ADA40093 is M.2 or mSATA SSD adapter that convert it into a standard 2.5" SATA III drive. The adapter will allow you to use M.2 or mSATA SSD module through SATA III on your desktop or laptop. Support High speed SATA 3/ 6Gbps mass storage interface. Transparent to the operating system and does not require any software drivers. – Therefore, the adapter receives information from a host enclosure via the SATA III connector and protocol, and uses the appropriate SSD specific protocols to communicate with the SSD modules.); a first storage device connector with a non-volatile memory unit, wherein the first storage device connector includes at least one of an M.2 solid state drive connector or a small form factor (SFF) solid state drive connector (Figure 1; M.2 SSD connector)
Syba discloses that the communication between a host device and the M.2 or mSATA SSD module connected through the adapter happens transparently to the operating system operating on the host device. Therefore, there is inherently a protocol conversion being performed locally on the adapter in order to convert the signals/commands from SATA protocol used by the host device and a resident protocol of the M.2 or mSATA SSD devices. However, Syba does not specifically disclose this being performed by a compute resource.

Paragraphs 44-47, Figure 3A; SSD controller 110 equates to an interface section, where the logic within the SSD controller represents a compute resource.).
-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to translate between a host interface and a device specific interface within an SSD adapter, as taught by Goodwin, because it allows for SSD device not sharing the same protocol as the host device/interface to be used within the adapter.

Syba does not disclose the compute resource performing at least one of: “data encryption, data protection, data compression, and further configured to perform data deduplication”, as claimed.

However, Raam discloses a similar SSD controller 100 for performing data processing on data stored on the flash devices, including various forms of compression in addition to data deduplication (Paragraph 21).

-	It would have been obvious to one having ordinary skill in the art prior to the claimed invention to implement the SSD compression and data deduplication teachings of Raam with the interface section of Syba because compressing data prior to storing advantageously reduces write-amplification and/or increases apparent storage capacity (Raam, Paragraph 21).


Per Claim 17, Goodwin further teaches translating, by the compute resource, between the protocol and the corresponding device-specific protocols (Paragraph 47).Paragraph 18).
*	*	*	*	*	*

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over NPL Document “Syba – M.2 B-Key or mSATA SSD Dual Connector to SATA III 2.5” enclosure” (hereafter referred to as Syba) in view of in view of Raam, U.S. PGPUB No. 2014/0040639, Goodwin, U.S. PGPUB No. 2010/0049914, in further view of Nakagawa et al. U.S. PGPUB No. 2014/0195573.

Per Claim 15, Syba discloses a computer-implemented method for managing data, the method comprising: receiving, by an interface section (Figure 1 shows an interface circuitry section comprising integrated circuits that will communicate with non-volatile memory units connected to respective M.2 and mSATA connectors.), information from a host enclosure using a protocol (Syba SY-ADA40093 is M.2 or mSATA SSD adapter that convert it into a standard 2.5" SATA III drive. The adapter will allow you to use M.2 or mSATA SSD module through SATA III on your desktop or laptop.); and communicating, by the interface section, with a plurality of non-volatile memory units (Figure 1 shows an interface circuitry section comprising integrated circuits that will communicate with non-volatile memory units connected to respective M.2 and mSATA connectors.), the method further comprising: receiving information from the host enclosure, using the protocol; and communicating with the one or more non-volatile memory units using corresponding device-specific protocols (Syba SY-ADA40093 is M.2 or mSATA SSD adapter that convert it into a standard 2.5" SATA III drive. The adapter will allow you to use M.2 or mSATA SSD module through SATA III on your desktop or laptop. Support High speed SATA 3/ 6Gbps mass storage interface. Transparent to the operating system and does not require any software drivers. – Therefore, the adapter receives information from a host enclosure via the SATA III connector and protocol, and uses the appropriate SSD specific protocols to communicate with the SSD modules.); a first storage device connector with a non-volatile memory unit, wherein the first storage device connector includes at least one of an M.2 solid state drive connector or a small form factor (SFF) solid state drive connector (Figure 1; M.2 SSD connector)
Syba discloses that the communication between a host device and the M.2 or mSATA SSD module connected through the adapter happens transparently to the operating system operating on the host device. Therefore, there is inherently a protocol conversion being performed locally on the adapter in order to convert the signals/commands from SATA protocol used by the host device and a resident protocol of the M.2 or mSATA SSD devices. However, Syba does not specifically disclose this being performed by a compute resource.

However, Goodwin discloses a similar SSD adapter that comprises a similar 2.5” SATA connector for connecting to a host device, wherein the SSD adapter comprises an SSD controller 110 for translating commands/data received from the host connector to a particular protocol (i.e. a device specific protocol) for further communication with the non-volatile memory units (Paragraphs 44-47, Figure 3A; SSD controller 110 equates to an interface section, where the logic within the SSD controller represents a compute resource.).
-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to translate between a host interface and a device specific interface within an SSD adapter, as taught by Goodwin, because it allows for SSD device not sharing the same protocol as the host device/interface to be used within the adapter.



However, Raam discloses a similar SSD controller 100 for performing data processing on data stored on the flash devices, including various forms of compression in addition to data deduplication (Paragraph 21).

-	It would have been obvious to one having ordinary skill in the art prior to the claimed invention to implement the SSD compression and data deduplication teachings of Raam with the interface section of Syba because compressing data prior to storing advantageously reduces write-amplification and/or increases apparent storage capacity (Raam, Paragraph 21).

Syba does not specifically teach the compute resource is configured to present a selected subset of the first device and the second storage device as a single virtualized device.

However, Nakagawa discloses a storage apparatus 2000 comprising a plurality of hard disk drivers (HDDs) 2700, a subset of which may be divided into a smaller group to provide a logical group to a host computer or an administrator as a individually-manageable single virtual storage apparatus (Paragraphs 10, 12, and 39-45, Figures 1 and 3).

-	It would have been obvious to one having ordinary skill in the art prior to the claimed invention to implement the HDD storage device virtualization teaching of Nakagawa with the SSD/HDD storage teachings of Syba, Raam, and Goodwin because doing so allows the isolation of traffic, providing shared storage, and increasing resiliency of the overall storage system through the use of redundant data copies across multiple storage devices.



Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Document “Syba – M.2 B-Key or mSATA SSD Dual Connector to SATA III 2.5” enclosure” (hereafter referred to as Syba), in view of Raam, U.S. PGPUB No. 2014/0040639, in view of Goodwin, in further view of Roy, U.S. Patent No. 9,310,784.

Per Claim 19, Syba does not disclose the thermal sensor limitations.

However, Roy discloses a data center 100 utilizing server racks 110a-c, wherein a management system 170 receives temperature readings from thermal sensors located in one or more devices that are part of the data center to adjust the operation of colling systems, battery backup systems, lighting systems or other types of the system that are part of the data center based on the readings (Col. 1 lines 23-32; Col. 3 line 62 – Col. 4 line 10). Roy further teaches that the data center may comprise SSD’s (Col. 5 lines 45-59).

-	It would have been obvious to one having ordinary skill in the art prior to the claimed invention to include the thermal sensors of Roy within the SSD adapter of Syba for the purpose of performing oversight and management of the thermal aspects of the system because overheating of server system components can cause system/component malfunction and/or damage, which may ultimately lead to system downtime and/or loss of data.

Per Claim 20, Roy further discloses communicating the thermal data from the one or more thermal sensors to the host enclosure (Rack management unit 150 to management system 170).

*	*	*	*	*	*	*

s 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Document “Syba – M.2 B-Key or mSATA SSD Dual Connector to SATA III 2.5” enclosure” (hereafter referred to as Syba) in view of Raam, U.S. PGPUB No. 2014/0040639.

Per Claim 21, please refer to the above rejection of claims 1 and 11, as the limitations are substantially similar and have already been discussed with respect to Syba and Raam.

Per Claim 22, Syba further teaches wherein the first storage device connector includes at least one of an M.2 solid state drive connector or a small form factor (SFF) solid state drive connector (SATA III 2.5” is considered a SFF connector according to industry standards.).


Allowable Subject Matter
Claim 11 has been amended to include limitations of previously objected Claim 13. Claim 11 is considered to be in condition for allowance in view of this amendment for reasons previously discussed with respect to Claim 13 in previous office actions.

Claims 11, 12, and 23 are allowed. Claim 13 is dependent upon allowed Claim 11 but comprises an Objection, as detailed above. Claim 13 would be allowed upon correction.


Prior Art
The prior art made of record but not relied upon in the Examiner’s rejections is provided below along with the reasoning for considering it pertinent to the applicant’s disclosure.

U.S. PGPUB No. 2014/0181370 (hereafter, Cohen) teaches an SSD controller reducing an amount of host data written to a non-volatile memory by implementing compression and/or de-duplication techniques (Paragraph 24).

U.S. Patent No. 9,389,952 (hereafter, Yu) teaches a green NAND SSD driver 100 comprising an encryption engine 240, compression engine 242, security engine 244, and a de-duplication engine 243 (Col. 8 lines 18-30, Figure 1).

U.S. PGPUB No. 2011/0320690 (hereafter, Peterson) teaches a carrier board 12 comprising SSD storage devices 20, wherein data can be compressed/decompressed in hardware while implementing de-duplication algorithms (Paragraph 28).

U.S. PGPUB No. 2010/0281207 (hereafter, Miller) teaches an SSD controller 330 de-duplicating and compressing data prior to storing it in a flash array (Paragraph 44).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186